Case 2:15-cv-02819-JTF-cgc Document 159 Filed 12/27/19 Page 1 of 2                     PageID 1118



                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


APRIL PARCHMAN, as administrator ad litem of         )
the estate of Jeffrey Parchman, deceased,            )
individually and on behalf of all others             )
similarly situated; and ANN PARCHMAN,                )
individually and on behalf of all others             )
similarly situated,                                  )
                                                     )
       Plaintiffs,                                   )       Case No. 2:15-cv-02819-JTF-cgc
                                                     )
v.                                                   )
                                                     )
SLM CORPORATION, NAVIENT                             )
CORPORATION, NAVIENT SOLUTIONS INC.                  )
f/k/a/ SALLIE MAE INC., and SALLIE MAE               )
BANK,                                                )
                                                     )
       Defendants.                                   )


                                      SCHEDULING ORDER


       Pursuant to the Court’s instructions at the December 6, 2019 Status Conference, the parties

 submitted this proposed Scheduling Order to amend and supplement the Scheduling Order entered

 on April 29, 2016 and to establish final deadlines. The following dates are established as the final

 deadlines for:

       COMPLETING ALL DISCOVERY: July 17, 2020

       WRITTEN DISCOVERY: June 5, 2020

       DEPOSITIONS: July 17, 2020

       EXPERT WITNESS DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(2):

           (a)    DISCLOSURE OF PLAINTIFF’S (OR PARTY WITH BURDEN OF
                  PROOF) RULE 26(a)(2) EXPERT INFORMATION: May 15, 2020

           (b) DISCLOSURE OF DEFENDANT’S (OR OPPOSING PARTY) RULE
               26(a)(2) EXPERT INFORMATION: May 29, 2020

           (c) EXPERT WITNESS DEPOSITIONS: July 17, 2020
Case 2:15-cv-02819-JTF-cgc Document 159 Filed 12/27/19 Page 2 of 2         PageID 1119




       MOTIONS TO EXCLUDE             EXPERTS       UNDER      F.R.E.   702/DAUBERT
       MOTIONS: August 7, 2020

       FILING DISPOSITIVE MOTIONS: September 11, 2020


       IT IS SO ORDERED this 27th day of December 2019.



                                         s/John T. Fowlkes, Jr.
                                         JOHN T. FOWLKES, JR.,
                                         United States District Judge
